16-3011
     Weng v. Sessions
                                                                                   BIA
                                                                           Van Wyke, IJ
                                                                           A087 783 685
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 13th day of July, two thousand eighteen.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            ROSEMARY S. POOLER,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12
13   JIA MING WENG,
14                 Petitioner,
15
16                      v.                                       16-3011
17                                                               NAC
18   JEFFERSON B. SESSIONS III,
19   UNITED STATES ATTORNEY GENERAL,
20                 Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                    Mona Liza F. Lao, New York, NY.
24
25   FOR RESPONDENT:                    Chad A. Readler, Acting Assistant
26                                      Attorney General; Holly M. Smith,
27                                      Senior Litigation Counsel; Nehal
28                                      H. Kamani, Trial Attorney, Office
29                                      of Immigration Litigation, United
1                                 States Department of Justice,
2                                 Washington, DC.
3
4        UPON DUE CONSIDERATION of this petition for review of a

5    Board of Immigration Appeals (“BIA”) decision, it is hereby

6    ORDERED, ADJUDGED, AND DECREED that the petition for review

7    is DENIED.

8        Petitioner Jia Ming Weng, a native and citizen of the

9    People’s Republic of China, seeks review of an August 3, 2016,

10   decision of the BIA affirming a February 27, 2015, decision

11   of an Immigration Judge (“IJ”) denying Weng’s application for

12   asylum,   withholding   of   removal,   and   relief   under   the

13   Convention Against Torture (“CAT”).     In re Jia Ming Weng, No.

14   A 087 783 685 (B.I.A. Aug. 3, 2016), aff’g No. A 087 783 685

15   (Immig. Ct. N.Y. City Feb. 27, 2015).    We assume the parties’

16   familiarity with the underlying facts and procedural history

17   in this case.

18       Under the circumstances of this case, we have reviewed

19   the IJ’s decision as modified by the BIA.      See Xue Hong Yang

20   v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).

21   The standards of review are well established.            8 U.S.C.



                                     2
1    § 1252(b)(4)(B); Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165-

2    66 (2d Cir. 2008).

3          The   agency   may,   “[c]onsidering      the   totality        of   the

4    circumstances,” base an adverse credibility determination on

5    the applicant’s “demeanor, candor, or responsiveness,” the

6    “inherent plausibility of the applicant’s . . . account,” any

7    inconsistencies      in     the     applicant’s     oral     or       written

8    statements,    or    “any   other    relevant     factor.”        8   U.S.C.

9    § 1158(b)(1)(B)(iii); see also Xiu Xia Lin, 534 F.3d at 163-

10   64.   “We defer . . . to an IJ’s credibility determination

11   unless . . . it is plain that no reasonable fact-finder could

12   make such an adverse credibility ruling.”             Xiu Xia Lin, 534
13 F.3d at 167.

14         Substantial evidence supports the agency’s determination

15   that Weng was not credible.         The agency reasonably relied on

16   internal inconsistencies in Weng’s testimony about where he

17   attended his first house church service after his arrest, and

18   whether he called the pastor to find out where the service

19   would be.     It also properly considered that Weng’s testimony

20   was implausible when he stated that he did not know any of

21   the guards at the house church services, although he attended
                                          3
1    services regularly for two years and knew that the guards

2    were church members who were assigned by the pastor.                  8 U.S.C.

3    § 1158(b)(1)(B)(iii); Ming Xia Chen v. B.I.A., 435 F.3d 141,

4    146 (2d Cir. 2006).        The agency’s negative demeanor finding,

5    which Weng does not challenge, provides further support for

6    the adverse credibility ruling.               Li Hua Lin v. U.S. Dep’t of

7    Justice,    453 F.3d 99,   109    (2d    Cir.   2006).      And   Weng’s

8    corroborating evidence did not rehabilitate his testimony,

9    especially because the baptism certificate he submitted was

10   a fill-in-the-blank form that seemed to be from a government-

11   sanctioned church rather than an illegal house church.                    Biao

12   Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).

13       These     discrepancies        call      into   question    whether   Weng

14   attended a house church in China and provide substantial

15   evidence for the agency’s determination that Weng’s past

16   persecution        claim     was       not     credible.          8     U.S.C.

17   § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 166-67.                      To

18   the extent that Weng relies on the alleged past persecution

19   to argue that he is eligible for asylum, withholding of

20   removal,     and     CAT     relief,         this     adverse    credibility

21   determination is dispositive.                 Paul v. Gonzales, 444 F.3d
4
1    148, 156-57 (2d Cir. 2006). And Weng does not challenge the

2    agency’s conclusion that he failed to establish a well-

3    founded fear of persecution or a likelihood of torture based

4    on his current practice of Christianity.      Yueqing Zhang v.

5    Gonzales, 426 F.3d 540, 545 n.7 (2d Cir. 2005).

6        For the foregoing reasons, the petition for review is

7    DENIED.    As we have completed our review, any stay of removal

8    that the Court previously granted in this petition is VACATED,

9    and any pending motion for a stay of removal in this petition

10   is DISMISSED as moot.    Any pending request for oral argument

11   in this petition is DENIED in accordance with Federal Rule of

12   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

13   34.1(b).

14
15                                 FOR THE COURT:
16                                 Catherine O’Hagan Wolfe,
17                                 Clerk of Court




                                    5